Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
The following is in response to the applicant’s remarks filed 08/11/2021. 
The applicant submits that the claimed range of polymer additive of 0.2 – 1.6 wt% 
appearing in claim 1 contains unexpected results. The following is a summary of the information given as evidence:
Examples 1 – 6 contain the claimed range of polymer 0.2 – 1.6 wt% in the positive active material, and did not ignite upon overcharging and impact testing. 
Comparative examples 1 and 2 that do not contain the polymer in the positive active material ignited upon over-charging and impact testing 
Examples 1 – 6 have a discharge capacity of 3475 mAh/g or greater. 
Examples 7 and 8 having wt% of 1.7 and 3.5 have lower discharge capacities 3469 and 3403 mAh/g respectively due to the fact that they have less active material and more polymer.
Examples 1 – 6, 7, and 8 have low thickness increase rates after high temperature storage.
Comparative examples 1 and 2 have higher thickness increase rates due to not having the polymer present in the positive active material. 
The examiner does not find the above to show be evidence of unexpected results. Regarding 1, the primary reference Yong teaches the polymer coating to lower the heat generated from side reactions, and to inhibit the formation of dendrites during extreme Regarding 2, lessening the amount of electrode active material present to increase the amount of polymer wt%, and the impact of that on battery capacity is obvious and those results would be expected. Regarding claim 3, the polymer coating in Yong is taught to prevent side reactions of the electrode active material and electrolyte during high-temperature operation inhibiting dendrite formation. It is not unexpected that the electrode having a protective coating would have a reduced thickness increase rate as the protective coating prevents side reaction with the electrode active material. 
Allowable Subject Matter
Claims 1 – 4 and 6 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: previously cited secondary reference Pan is relied upon to teach repeating units n and m with cited variable Nc and Mc wherein, Nc represents the number of monomers between cross-linked pairs (Nc = 5 – 200 or greater)[0087] Mc represents the cross-link density [0086]. The examiner upon further consideration does not find the teachings of Pan to have sufficient evidence in supporting that the claimed range of repeating units for n and m as appearing in claim 1 would have been obvious to one skilled in the art at the time of filing. 
Further, the prior art fails to supplement the deficiencies of Pan. For this reason claim 1 
and its dependent claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796